DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 4/26/2021 has been received and will be entered.
Claim(s) 1-9 and 18-21 is/are pending.
Claim(s) 20-21 is/are withdrawn from consideration.
Claim(s) 1 is/are currently amended.
Claim(s) 10-17 is/are acknowledged as cancelled.
	The action is FINAL. 

Response to Arguments
Claim Rejections – 35 U.S.C. §§ 102-103
	I. With respect to the rejection of Claim(s) 1-9, 18-19 and 22-23 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang, et al., Preparation and characterization of graphene paper for electromagnetic interference shielding, Carbon 2015; 82: 353-359 with Supplementary Information (published online 30 October 2014, hereinafter “Zhang at __,” “Zhang SI at __”), as understood, the traversal relies on the amendment. (Remarks of 4/26/2021 at 9). This has been considered, but is not persuasive. Zhang teaches that “CH4 was introduced for 5 min.” (Zhang at 354, col. 1). The claim as amended refers to conditions that “include a 1 minute saturation time.” (emphasis added). MPEP 2111.03 states “[t]he transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” (emphasis added). Thus, the “include a 1 minute saturation time” is construed as “comprising a 1 minute saturation time,” i.e. the claim does not exclude additional steps, for example, treating for longer periods of time. Thus, the conditions sufficient to grow graphene ““include ”” 1 minute, 2 minutes, 3 minutes, 4 minutes, and 5 minutes, etc. This is reasonable in view of the language in the claim, i.e. much more suitable language exists for limiting the treatment time to one minute and one minute alone, e.g. “wherein the conditions sufficient to grow graphene when exposing the nickel pellet to a hydrocarbon consists of a 1 minute saturation time,” etc. 
Furthermore, no special meaning is given to “saturation time.” As understood, the Specification uses the term “saturation” twice: once at (S. 21: [00109] – “This is probably due to the inability of the catalyst to absorb methane when the methane concentration exceeds a certain saturation point.”) and once at (S. 21: [00111] – “The effect of bending on the electrical resistance of graphene pellets prepared using 1.9 vol % CH4 with 1 min saturation time during chemical vapor deposition, which reveals the best electrical conductivity among all the prepared samples was studied.”). As understood, no special definitions for “saturation” or “saturation time” exist. Paragraph [00111] in the Specification is using the term “saturation time” in the context of a See (S. 8: [0065] et seq.) (discussing chemical vapor deposition process generally). Paragraph [0066] states:
The heated nickel pellet 10 may exposed to hydrocarbon for a duration sufficient to result in graphene growth on the zinc particles in the pellet. In an embodiment, the duration is in a range from 10 seconds to 5 minutes, and in an alternative embodiment, the duration is in a range from 30 seconds to 2 minutes, and in another embodiment, the duration is in range from 45 seconds to 90 seconds, and in an another embodiment, the duration is in a range from 55 seconds to 65 seconds, and in another embodiment, the duration is 1 minute.

(S. 8: [0065]) (emphasis added). This “sufficient to grow / result in” language also appears in the claim. As such, the “saturation time” is construed as merely implying some result, namely that the growth of graphene actually occur. Because Zhang teaches a time construed as reading on the claimed “saturation time” (i.e. a time that results in graphene growth), these Remarks were not persuasive. 
	The Remarks state “[a]s described at least at paragraphs [00109]-[00111] of the present application, the electrical conductivity of the 3D graphene of the present invention can be modified by hydrocarbon concentration during a chemical vapor deposition process.” (Remarks of 45/26/2021 at 9). To the extent this is offered as some manner of criticality of the range (?) or value, this is not persuasive insofar as this was an anticipation rejection. Secondary indicia of non-obviousness are irrelevant to anticipation rejections. MPEP 2131.04. To the extent this is offered to rebut any potential obviousness rejection, this has been considered but is not persuasive as there is no nexus with the claim. The claim recites a saturation time, not a concentration.  
The Remarks go on, stating “Paragraph [00111] discusses saturation time that can lead to improved graphene pellets, noting an improvement seen when using a saturation time of 1 minute.” Id. To the extent this has been offered as some criticality of range/value/unexpected result, this has been considered, but is not persuasive. Paragraph [00111] states:
	The fast development of wearable devices and related power sources nowadays demands for electrode materials with good mechanical and electrical properties. The graphene pellets described herein have beneficial characteristics such as high electrical conductivity, good mechanical robustness, and flexibility. Therefore, they are expected to perform well when incorporated as flexible electrodes in devices integrated with woven and non-woven fabric. The effect of bending on the electrical resistance of graphene pellets prepared using 1.9 vol % CH4 with 1 min saturation time during chemical vapor deposition, which reveals the best electrical conductivity among all the prepared samples was studied. The bend and stretch tests were carried out using a 4-point bending device and a high-precision mechanical system. The electrical resistance revealed a small decrease when bending up to a radius of 1.0 mm and could recover after straightening with a resistance increase of only 0.21% (FIG. 12). It is interesting to point out that the resistance of graphene pellets decreased during the bending process, which could be attributed to the compacting effect of 3D graphene pellets during bending. FIG. 13 shows the cyclic bend and release test of graphene pellets at a very small bend radius of 1.0 mm. The resistance of graphene pellets increases rapidly in the first 10 cycles and becomes stable after 1000 cycles (FIG. 13 inset). There is only 7.3% increase in resistance after 5000 cycles at the tested small bend radius of 1.0 mm. These results illustrate the excellent electromechanical stability of graphene pellets compared with conventional materials used in flexible electronics and other graphene materials such as graphene foam and graphene films.

(S. 21-22: [00111]) (emphasis added). Any alleged nexus to saturation time has not been   established. Paragraph [00111] – as understood – refers to the effect of bending. As understood, this is the only mention of “saturation time” in the disclosure, i.e. no study of conductivity vs. saturation time was carried out. If the relevant passage was overlooked, Applicants are requested to call it out, on the record. As understood, electrical conductivity (or resistance) varies based on a number of variables, for example methane concentration (Fig. 7, Fig. 11), thickness of graphene 
	The remarks state “Zhang, on the other hand, includes absolutely no discussion of saturation times – or a 1 minute saturation time.” (Remarks of 4/26/2021 at 10). This has been discussed above. The open-ended language (“include”) coupled with the lack of any special definition of “saturation time” still reads on Zhang. If this is wrong, Applicants are in a unique position to traverse this, as Zhang is understood to be their work. What is the difference between CVD to grow a graphene pellet in 2014 (i.e. the Zhang reference) and CVD to grow a graphene pellet in this application? 
	The rejection is MAINTAINED, updated below.  
II. With respect to the rejection of Claims 10-14 under 35 U.S.C. 103 as being unpatentable over Zhang, et al., Preparation and characterization of graphene paper for electromagnetic interference shielding, Carbon 2015; 82: 353-359 with Supplementary Information (published online 30 October 2014, hereinafter “Zhang at __,” “Zhang SI at __”) in view of: (i) He, et al., Freestanding Three-Dimensional Graphene/Mn)2 Composite Networks As Ultralight and Flexible Supercapacitor Electrodes, ACS Nano 2013; 7(1): 174-182 (hereinafter “He at __”), while the Remarks parallel those made in traversing “Rejection I” (Remarks of 4/26/2021 at 11) the rejection is mooted by cancellation, and is accordingly WITHDRAWN.  
III. With respect to the rejection of Claims 15-17 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, et al., Preparation and characterization of graphene paper for electromagnetic interference shielding, Carbon 2015; 82: 353-359 with Supplementary Information (published online 30 October 2014, hereinafter “Zhang at __,” “Zhang SI at __”) in view of: (i) Chabi, et al., Three dimensional (3D) flexible graphene foam/polypyrrole composite: towards highly efficient supercapacitors, RSC Adv. 2015; 5: 3999-4008 (hereinafter “Chabi at __”), while the Remarks parallel those made in traversing “Rejection I” (Remarks of 4/26/2021 at 11-12) the rejection is mooted by cancellation, and is accordingly WITHDRAWN.  


Claim Rejections - 35 USC § 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1-9, 18-19 and 22-23 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang, et al., Preparation and characterization of graphene paper for electromagnetic interference shielding, Carbon 2015; 82: 353-359 with Supplementary Information (published online 30 October 2014, hereinafter “Zhang at __,” “Zhang SI at __”). 

As understood, this application claims priority to a provisional document filed 6/9/2016. See (S. 1: [0001]). 
With respect to Claim 1, this claim requires “applying a force in a range from 5.5 x 104 Pa to 1.1 x 106 Pa to nickel powder to form a nickel pellet to function as a catalyst for graphene growth.” Zhang teaches applying a force of 10 MPa (1 x 106 Pa) to nickel powder to make a pellet. (Zhang at 354, col. 1). 
Claim 1 further requires “exposing the nickel pellet to a hydrocarbon under conditions sufficient to grow graphene.” The pellet is exposed to methane to grow graphene. (Zhang at 354, col. 1-2).
Claim 1 further requires “etching nickel from graphene with an acid resulting in a graphene pellet.” Etching is taught. (Zhang at 354, col. 2).
Claim 1 further requires “the conditions sufficient to grow graphene when exposing the nickel to a hydrocarbon include a 1 minute saturation time.” The discussion in the “Response to Arguments” section above, related to how “include” is being construed, is incorporated herein by reference.  Zhang teaches exposing the nickel pellet to methane for 5 minutes. (Zhang at 354, col. 1). This “includes” 1 minute. Id. Graphene is grown, i.e. the conditions taught by Zhang, are construed as “sufficient.” (Zhang at 354, col. 2).
As to Claim 2, the compression machine is construed as a mold. (Zhang at 354, col. 1).
As to Claim 3, sintering is taught. (Zhang at 354, col 2). 
As to Claim 4, the concentrations are taught. (Zhang at 354, col. 1 – “2.1 Sample Preparation”). 
As to Claim 5, the temperature is taught. Id. 
As to Claim 6, the flow rates are taught. Id.)
As to Claim 7, the flow rates are taught. Id. 
As to Claim 8, the concentrations are taught. Id. 
As to Claim 9, drying is taught. (Zhang at 355, col. 1). 
As to Claim 18, compression to form a paper is taught. (Zhang at 354, col. 2). 
As to Claim 19, the compression force is taught. (Zhang SI at 4) (Table S1). 
With respect to Claim 22, this claim requires “forming a nickel pellet from nickel powder to function as a catalyst for graphene growth.” A nickel pellet is formed. (Zhang at 354, col. 1).
Claim 22 further requires “sintering the nickel pellet.” The pellet is sintered. (Zhang at 354, col 2).
Claim 22 further requires “exposing the sintered nickel pellet to a hydrocarbon under conditions sufficient to grow graphene.” The pellet is exposed to methane to grow graphene. (Zhang at 354, col. 1-2).
Claim 22 further requires “etching nickel from graphene with an acid resulting in a graphene pellet.” Etching is taught. (Zhang at 354, col. 2).
Claim 22 further requires “the conditions sufficient to grow graphene when exposing the nickel to a hydrocarbon include a 1 minute saturation time.” The discussion in the “Response to Arguments” section above, related to how “include” is being construed, is incorporated herein by reference.  Zhang teaches exposing the nickel pellet to methane for 5 minutes. (Zhang at 354, col. 1). This “includes” 1 minute. Id. Graphene is grown, i.e. the conditions taught by Zhang, are construed as “sufficient.” (Zhang at 354, col. 2).
As to Claim 23, heating under argon gas is taught. (Zhang at 354, col. 1).

II. Claim(s) 1-9, 18-19 and 22-23 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, et al., Preparation and characterization of graphene paper for electromagnetic interference shielding, Carbon 2015; 82: 353-359 with Supplementary Information (published online 30 October 2014, hereinafter “Zhang at __,” “Zhang SI at __”) in view of:
(i) Lavin-Lopez, et al., Synthesis and characterization of graphene: influence of synthesis variables, Phys. Chem. Chem. Phys. 2014; 16: 2962-2970 (hereinafter “LL at __”). 

The discussion accompanying “Rejection I” above is incorporated herein by reference.
With respect to Claim 1 and Claim 22, to the extent Zhang somehow cannot be construed as “including” the quenching time (no such concession is made), this difference does not impart patentability. Reaction time is a known recognized result-effective variable. Official notice is taken. LL is evidence. See e.g. (LL at 2965, col. 1) (“Regarding the influence of the reaction time, it appears that it positively influences on the quality in terms of defects and decreases the number 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736